Citation Nr: 1755312	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability, to include plantar fascia, heel spurs, and osteoarthritic changes.

2. Entitlement to service connection for toe fungus, to include of the toenails.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Counsel




INTRODUCTION

The Veteran served on active duty from April 1963 to June 1965.  He also served in the Army Reserve from 1965 to 1969 and from 1979 to 1997 and a record from the Army Reserve referenced various days of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his Reserve service.  See July 2001 Chronological Statement of Retirement Points.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was most recently remanded by the Board in May 2017.

In December 2008, the Veteran filed his original claim seeking entitlement to service connection for heel spur.  His treatment records also indicate diagnoses of plantar fascia and osteoarthritic changes.  Accordingly, the Board has recharacterized the claim as noted above.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the May 2017 Remand, a January 2010 private opinion from R.L., a podiatrist, stated that the Veteran was followed for "painful fungal nails and heel spur syndrome."  R.L. also indicated that he "cannot concretely establish the validity" of the Veteran's claim that the conditions began in service because he did not have access to medical records during that time.  However, he noted that "the findings presently are of a chronic longstanding nature and are certainly compatible with the conditions and exercises that he underwent/experienced while engaged in active military duty."   The matter was Remanded, in pertinent part, to obtain a medical opinion that addressed these comments.

On VA examination in May 2017, the Veteran's big toenails and little toenails were discolored but were otherwise within normal limits.  His toenail fungus was not presently active.  Contemporaneous x-ray showed osteoarthritic changes in both feet and a right foot heel spur.  The examiner opined that the Veteran's claimed toenail fungus and heel spurs were less likely than not related to his period of active service.  Such was based on the finding that there was no evidence of either condition in service.  

Unfortunately, and contrary to the instructions of the Remand, the examiner failed to address the January 2010 statement from Dr. R.L. indicating that the claimed disabilities could be related to "conditions and exercises in service."  The statement was cited but not discussed.  There was also no comment of the clinical significance  of the Veteran's in-service treatment for a callus.  Notably, although the Veteran is separately service-connected for a callus, the examiner did not address what relationship, if any, exists between a foot callus and his other foot diagnoses and/or a toenail fungus.  The examiner found "possibly posttraumatic osteoarthritic changes" in the Veteran's left foot but did not offer an opinion on etiology as the Veteran "denied any injury."  An addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any updated VA and private treatment records pertaining to the Veteran's toe fungus, to include toenail fungus, and bilateral foot disabilities.

2. Then, submit the claims file to an appropriate medical professional to provide an addendum opinion on the etiology of the Veteran's claimed conditions.  The claims file, including a copy of this remand, should be reviewed by the medical professional and such should be indicated in the report.  If another examination is found necessary, one should be arranged.  The medical professional should opine:

a. For each foot disability diagnosed during the appeal period, to include plantar fascia of the left foot, heel spurs, and osteoarthritic changes, is it at least as likely as not (i.e., a 50 percent or better probability) that the disability was either incurred in or otherwise etiologically related to service?  

The examiner should consider and comment on the significance of the in-service callus removal, and whether such indicates an early manifestation of a current disability.  The examiner must comment on the January 2010 statement from R.L. indicating that the Veteran's condition is "compatible with the conditions and exercises that he underwent/experienced while engaged in active military duty." 

b. Whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's claimed toe fungus, to include toenail fungus, was either incurred in or otherwise etiologically related to service.  The examiner must comment on the January 2010 statement from R.L. indicating that the Veteran's condition is compatible with the conditions and exercises that he experienced while engaged in active military duty.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




